Exhibit 10.26

 

SETTLEMENT AGREEMENT

 

1.     Media 100 hereby assigns all rights to the Media Press, and all versions
thereof, Digital Media Press, Digital Media Press - 2, Wired Stream, Wired for
DVD, Mason, and Fire Wired AV and DV products to Wired, hereinafter the
“Assigned Products”;

 

2.     Media 100 hereby assigns to Wired the trademarks, trade names, source
code, technology, know how and intellectual property relating to the Assigned
Products;

 

3.     Media 100 shall retain an amount of inventory and/or Work in Progress
sufficient to service any ongoing warranty or other obligations to Media 100’s
installed base of the Assigned Products;

 

4.     Media 100 will assign to Wired all remaining inventory and Work in
Progress (“WIP”) that exists as of March 21st 2002 relating to the Assigned
Products;

 

5.     Media 100 will retain all receivables relating to sales prior to April
21, 2002 of the Assigned Products;

 

6.     Wired hereby covenants not to sue Media 100 or any person or entity
related to Media 100 for any act, omission or other conduct prior to the date
hereof, or, after the date hereof related to the subject matter of Civil Action
No. CV 798174, the Assigned Products or the use of the tangible or intangible
property assigned hereunder other than a breach of an express obligation in this
Agreement

 

7.     Wired hereby grants to Media 100 an irrevocable royalty fee license, to
use the source code, technology, know how and intellectual property assigned
hereunder, provided however, that such license shall not include a right to sell
the Assigned Products

 

--------------------------------------------------------------------------------


 

or any equivalent product incorporating the source code, technology, know how or
intellectual property assigned hereunder;

 

8.     Each and all parties together with their related parties and entities
hereby release the other from any and all claims of any nature based upon,
related to or arising out of any facts existing as of the date of this
Settlement Agreement, including all known and unknown claims and each party
hereby waives any right or limitations upon such release based upon §1542 of the
Cal. Civ. Code;

 

9.     Media 100 will manufacture boards for Media Press and Digital Media Press
in accordance with a coding, three month forecast to be provided by Wired to
Media 100, for a period of not more than six months at net 45 day terms; Wired
shall pay for such boards at a price not to exceed the fully burdened cost to
Media 100 of such boards plus 10%;

 

10.   Media 100 hereby assigns to Wired Media 100’s rights in the domain name
“Wired” and shall provide upon the Media 100 web site a link to any web site
created by Wired;

 

11.   Media 100 shall refer customer calls relating to the sale of the Assigned
Products to Wired after April 21, 2002;

 

12.   Wired shall pay Media 100 a royalty of 5% of Adjusted gross sales of the
Assigned Products, such royalty payments not to exceed the sum of $1,200,000
plus the costs of the inventory assigned pursuant to para. 4, above;

 

13.   Media 100 will provide reasonable verification to Wired of the approximate
$400,000 of sales of the Assigned Products in Media 100’s last calendar quarter;

 

2

--------------------------------------------------------------------------------


 

14.   Media 100 releases Wired principals from its existing non-compete
agreements;

 

15.   This Agreement is binding but more formal documents incorporating these
terms will be executed.

 

 

 

 

Wired, a partnership

 

Media 100

 

 

by Steve Shea

 

 

 

 

 

 

Thomas R. Burke

 

Dated:  March 21, 2002

 

 

 

 

 

 

Mark Bain

 

 

 

 

 

 

 

 

Michael Whittingham

 

 

 

 

 

Approved as to Form:

 

 

 

 

 

 

 

 

A. de Alcuaz

 

Christopher Van Gundy

 

3

--------------------------------------------------------------------------------